Citation Nr: 1003216	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 1990 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas.

The Board notes that the Veteran presently seeks to reopen a 
claim of service connection for the residuals of a left knee 
injury, last denied by the RO in February 1995.  The Veteran 
did not appeal that decision, thus, it became final.  In 
order for VA to review the merits of the claim, the Veteran 
must submit new and material evidence.  The Board is required 
to address this issue despite the RO's findings in February 
2005 which reopened the claim and denied it on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
As such, the issue has been captioned as set forth above.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

By letter dated in June 2009, prior to promulgation of a 
decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for residuals of a left knee injury have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a letter from the Veteran's representative dated in June 
2009, prior to the promulgation of a decision in the appeal, 
it was indicated that the Veteran wished to withdraw his 
appeal as to the issue of service connection for residuals of 
a left knee injury.  In support of this assertion, the 
Veteran's representative attached a letter from the Veteran, 
also dated in June 2009, demonstrating the Veteran's 
intentions.  

As the Veteran has withdrawn the appeal as to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for residuals of a left knee 
injury, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The claim of whether new and material evidence has been 
received to reopen the claim of service connection for 
residuals of a left knee injury is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


